Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3/12/2019 and 5/16/2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Furuno et al. (JPH07198103), hereinafter Furuno.
Regarding claim 1, Furuno teaches (Fig. 3) a steam generator comprising: a base module (2) that includes a water supply port (12) configured to receive water; and a first steam module (unit body 1) configured to connect to an upper side of the base module, wherein the first steam module includes: a main body (4) that has an upper surface (6) and a lower surface (5) ([0011]), a flow pipe located at a central portion of the main body and configured to guide flow of steam and water ([0016] lines 1-3), and a heater (11) configured to supply heat to the flow pipe ([0013] lines 12-13), and wherein the first steam module is configured to couple to a second steam module (unit body 1) at an upper side of the first steam module ([0014]).
claim 2, Furuno further teaches (Fig. 3) that the first steam module (unit body 1) and the second steam module (unit body 1) have a same structure ([0011] lines 3-5).
Regarding claim 3, Furuno further teaches an upper end portion (6) of the first steam module (unit body 1) is configured to insert into a lower end portion (5) of the second steam module (unit body 1) ([0012] lines 1-4).
Regarding claim 4, Furuno further teaches (Fig. 1) that the main body includes: a latching protrusion that protrudes upward from the upper surface of the main body; and a latching groove that is recessed upward from the lower surface of the main body ([0012] lines 1-4).
Regarding claim 5, Furuno further teaches (Fig. 1) that the latching protrusion is configured to insert to a latching groove defined by the second steam module ([0012] lines 1-4).
Regarding claim 6, Furuno further teaches (Fig. 1) that the latching protrusion of the first steam module has a shape corresponding to a shape of a latching groove defined by the second steam module ([0012] lines 1-4).
Regarding claim 7, Furuno further teaches (Fig. 1) that an upper end portion of the latching protrusion of the first steam module has a shape corresponding to a lower end portion of a latching groove defined by the second steam module ([0012] lines 1-4).
Regarding claim 8, Furuno further teaches (Fig. 1) the latching protrusion of the first steam module (unit body 1) defines an upper fastening hole (5a) at a central portion of the latching protrusion, the upper fastening hole being configured to guide insertion of a fastening member (8) ([0012] lines 7-10, [0013] lines 1-4).
Regarding claim 9, Furuno further teaches the latching groove of the first steam module (unit body 1) defines a lower fastening hole (6b) configured to receive a fastening member (8) ([0012] lines 7-10, [0013] lines 1-4).
claim 10, Furuno further teaches (Fig. 3) that the flow pipe is connected to the water supply port (12), and wherein the flow pipe and the water supply port are coaxial ([0016] lines 1-3).
Regarding claim 19, Furuno further teaches (Fig. 2) that the base module (2) is configured to detachably couple to the first steam module (unit body 1) ([0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno in view of Park et al. (US8997638B2), hereinafter Park.
Regarding claim 11, Furuno teaches all of the elements of the claimed invention as stated above except that the flow pipe includes: an expanded pipe portion that is located at a lower side of the flow pipe and that is recessed radially outward from an inner surface of the flow pipe; and an insertion portion that extends upward from the upper surface of the main body.
Park teaches (Fig. 5) a steam cooking apparatus comprising a flow pipe system in which a section of the flow pipe (300) has an expanded portion (330) that is located at a lower side of the flow pipe and is recessed radially outward from an inner surface of the flow pipe and the upper end of the flow pipe is inserted into another section of the flow pipe system (Column 6, line 58 through Column 7, line 8). Park teaches a section of the flow pipe has an expanded portion at a lower side of the pipe and is inserted into another section of the flow pipe system as it helps prevent leakage of the steam within the pipes (Column 7, lines 22-24).

Regarding claim 12, Furuno teaches all of the elements of the claimed invention as stated above except that the insertion portion of the first steam module is configured to insert into an expanded pipe portion of the second steam module.
Park further teaches (Fig. 5) that the insertion portion of the flow pipe section (300) inserts into another section of the flow pipe system (100). Additionally, Park teaches a third section (200) of the flow pipe system that inserts into the expanded pipe portion of the flow pipe section (300). Park teaches that the insertion portion of the first steam module is configured to insert into an expanded pipe portion of the second steam module as it helps prevent leakage of the steam within the pipes (Column 7, lines 22-24).
Regarding claim 13, Furuno further teaches (Fig. 3) the first steam module (unit body 1) further includes a packing (9), and wherein a diameter of the packing is greater than an outer diameter of the insertion portion of the first steam module. Although Furuno does not teach that the diameter of the packing is greater than an outer diameter of the insertion portion of the first steam module and less than an inner diameter of an expanded pipe portion of the second steam module, this claim limitation is not considered inventive under MPEP § 2144.04–Changes in Size, Shape, or Sequence of Adding Ingredients.
MPEP § 2144.04 cites the court decision In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in which the Federal Circuit held 
Regarding Claim 14, Furuno further teaches (Fig. 3) the packing (9) is configured to provide a seal between the insertion portion of the first steam module (unit body 1) and the second steam module (unit body 1) ([0018]). Although Furuno does not teach that the packing is configured to provide a seal between the insertion portion of the first steam module and the expanded pipe portion of the second steam module, this claim limitation is not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts.
MPEP § 2144.04 cites the court decision In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in which the Court held that “Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As rearranging the position of the packing from between two steam modules to between the insertion portion of a first steam module and the expanded pipe portion of the second steam module does not modify the operation of the device .
Claims 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furuno in view of Schoepp et al. (US2016222508A1).
Regarding Claim 15, Furuno teaches all of the elements of the claimed invention as stated above except for an insertion terminal that protrudes upward from an upper end portion of the heater and an integration portion that is recessed upward from a lower end portion of the heater. 
Schoepp teaches (Fig. 6A) a modular vaporizer consisting of separable stackable plate arrangements (603) comprising an electronic heating element (680A) ([0087]-[0089]). Although neither Schoepp nor Furuno teaches that an insertion terminal that protrudes upward from an upper end portion of the heater and an integration portion that is recessed upward from a lower end portion of the heater, this claim limitation is not considered inventive under MPEP § 2144.04–Changes in Size, Shape, or Sequence of Adding Ingredients, as described above. As the separable heating element as taught by Schoepp performs the same function intended by the heater of the current invention, to be capable of being coupled to and separated from other heating elements, the claim limitation that includes an insertion terminal protruding upward from an upper end portion of the heater and an integration portion that is recessed upward from a lower end portion of the heater is considered a change in shape and is thus not considered inventive under MPEP § 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Furuno to incorporate the teachings of Schoepp to include that an insertion terminal protrudes upward from an upper end portion of the heater and an integration portion that is recessed upward from a lower end portion of the heater. Doing so would enable the heater to be capable of being coupled to and separated from other heating elements.
Claim 16, the combination of Furuno in view of Schoepp teaches all of the elements of the claimed invention as stated above except that the integration portion includes a tapered inner space.
Although neither Furuno nor Schoepp teaches that the integration portion includes a tapered inner space, this claim limitation is not considered inventive under MPEP § 2144.04–Changes in Size, Shape, or Sequence of Adding Ingredients, as described above. As the separable heating element as taught by Schoepp performs the same function intended by the heater of the current invention, to be capable of being coupled to and separated from other heating elements, the claim limitation that includes that the integration portion includes a tapered inner space is considered a change in shape and is thus not considered inventive under MPEP § 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Furuno to incorporate the teachings of Schoepp to include that the integration portion includes a tapered inner space. Doing so would enable the heater to be capable of being coupled to and separated from other heating elements.
Regarding Claim 18, the combination of Furuno in view of Schoepp teaches all of the elements of the claimed invention as stated above except that the insertion terminal of the first steam module is configured to insert into an integration portion of the second steam module and to electrically connect to the second steam module. Although neither Furuno nor Schoepp teaches that the insertion terminal of the first steam module is configured to insert into an integration portion of the second steam module and to electrically connect to the second steam module, this claim limitation is not considered inventive under MPEP § 2144.04–Making Portable, Integral, Separable, Adjustable, or Continuous.
MPEP § 2144.04 cites the court decision In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) in which the court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Furuno to incorporate the teachings of Schoepp to include that that the insertion terminal of the first steam module is configured to insert into an integration portion of the second steam module and to electrically connect to the second steam module. Doing so would enable the heater to be capable of being coupled to and separated from other heating elements.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furuno in view of Evans et al. (US2016310689A1), hereinafter Evans.
The combination of Furuno in view of Schoepp teaches all of the elements of the claimed invention as stated above except that the insertion terminal includes a pogo type pin. This claim limitation, however, is not considered inventive as using pogo type pins to serve as an electrical connector is known in the art. For example, Evans teaches a humidification system in which the electrical contacts are pogo or spring pin contacts ([0142]). Therefore, as Schoepp teaches separable electronic heaters, as described above, and using pogo type pins to serve as electrical connectors is known in the art, as illustrated by Evans, the claim limitation that the insertion terminal includes a pogo type pin is not considered inventive.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furuno in view of Smith et al. (WO2016073656A1), hereinafter Smith.
Furuno teaches (Fig. 3) a steam generator comprising: a base module (2) that includes a water supply port (12) configured to receive water; a first steam module (unit body 1) configured to connect to 
Smith teaches (Fig. 1) a steam generator (10) comprising a heating element (18) located inside of the main body ([0044] lines 7-14). Smith teaches that the heating element is located inside of the main body as it promotes efficient heating of the liquid and conversion into vapor ([0044] lines 9-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Furuno to incorporate the teachings of BLAH to include that the heater is located inside of the main body. Doing so would promote efficient heating of the water and conversion into steam. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 15th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761